           Case 1:19-mj-00020-DAR Document 1-1 Filed 01/30/19 Page 1 of 18



                                  STATEMENT OF OFFENSE

       Department of Homeland Security (“DHS”), Homeland Security Investigations

Washington, D.C. (“HSI DC”), Child Exploitation Group (“CEG”) Special Agents (“SA”) have

been monitoring various websites to identify individuals sexually exploiting children. Website

A1 is a website known to law enforcement that has members actively sexually exploiting

children. Specifically, HSI DC CEG agents, acting in an undercover capacity, have identified

and been in contact with an individual using that Website to locate a child to sexually abuse.

The individual was using the online moniker of “pervyguy80,” and has been fully identified as

set forth herein as Jan ASTAPHAN (“ASTAPHAN”), a Dominican National who is present in

the United States on a G-visa. ASTAPHAN agreed to pay an alleged Child Sex Trafficking

Company (“CSTC”) $300 to engage in anal sex with an 11-year-old child on January 29, 2019 in

Washington, DC.

       A. Background

       In or about February 2018, HSI agents accessed Website A and identified an account,

“pervyguy80,” (herein “ASTAPHAN”) that stated in his public profile, in part:

       Headline:      Perv looking for friends or more

                      Perv into bareback, younger, anal fun

       HIV Status:    Negative – On PReP2




       1
          I know the name of Website A, but in the interest of protecting ongoing investigations
involving this website, I do not list it here.
        2
          “PReP” or “PrEP” stands for Pre-Exposure Prophylaxis and is for people at very high
risk for HIV and take HIV medicines daily to lower their chances of getting infected. PrEP can
stop HIV from taking hold and spreading throughout your body.
                                                1
            Case 1:19-mj-00020-DAR Document 1-1 Filed 01/30/19 Page 2 of 18



        Tags:          Bareback, Perv, Taboo, yng3

        City:          Baltimore

ASTAPHAN provided approximately five photographs of himself in his profile.

        Additionally, in or about February 2018, agents used publicly available search engines to

query the Website A username “pervyguy80.” The query identified the screen name

“pervyguy80” as a user on Website B.4 Agents observed the following information on

ASTAPHAN’S Website B profile page, in part:

        Birthday:      06/11/1980

        Location:      Baltimore, Maryland

        HIV Status:    Neg – On PReP

        Background: From the Caribbean, very perv guy who likes taboo.

        Looking For: Looking for younger, or perv bf

                       Range teen to 40

Additionally, provided on ASTAPHAN’s Website B publicly available profile page is an area

that provides the user’s past activity on the site, i.e. their postings in the message board area of

Website B. The following is a summary of ASTAPHAN’s past activity as seen on his profile

page:

        Thread Title: perv/taboo chat




        3
          “Yng” is an acronym for “young.” Based on the undercover agent’s training and
experience individuals with a sexual interest in children will use “yng” to express to others that
they are interested in minor children.
        4
          I know the name of Website B, but in the interest of protecting ongoing investigations
involving this website, I do not list it here.
                                                  2
           Case 1:19-mj-00020-DAR Document 1-1 Filed 01/30/19 Page 3 of 18



       Post:           Updating my info new Kik:5 Kinkygayperv and Wickr:6 Pervpigdaddy I

                       am into younger, vyng, incest.

       Date:           January 28



       Thread Title: perv/taboo chat

       Post:           Pervydom on kik into young, bb, incest

       Date:           September 14, 2015



       Thread Title: Where did you get (or give) your last load?

       Post:    Spent holiday weekend making my younger cousin into a gay for pay bottom.

                Even surprised I pulled it off

       Date: September 13, 2015

       Based on the undercover agent’s (“UCA”) training and experience, when ASTAPHAN

stated he was into “vyng,” he was relaying to individuals on Website B that he was sexually

interested in minor children.

       B. Communications and Investigation of ASTAPHAN

       Beginning in February 2018, a HSI UCA began communicating with ASTAPHAN on

multiple platforms, including text messaging, and using multiple UC accounts, a UC pedophile

account and a UC child sex trafficking account. The UC pedophile account was employed to

build credibility for the alleged child sex trafficking company. Between February 2018 and




       5
          “KIK” is a free mobile messaging application that allows users to exchange messages,
either in a group or individually, as well as exchange content such as images and videos.
        6
          “Wickr” is social media application that allows users to set an expiration time for the
encrypted communications.
                                                 3
           Case 1:19-mj-00020-DAR Document 1-1 Filed 01/30/19 Page 4 of 18



January 2019, the UCA and ASTAPHAN discussed their sexual interest in children, past sexual

experiences with children, and the prospects of engaging in sex with minor children in the

Washington, D.C. area through a child sex trafficking company (“CSTC”), which in reality is

fictitious and is controlled by the same HSI UCA.

       Prior to ASTAPHAN admitting to the UC pedophile account that he was sexually

interested in children, ASTAPHAN talked in general terms about his sexual encounters with

adults. From the UC pedophile account, the HSI UCA told ASTAPHAN that he was not

interested in sex with adults and that he did not think the two of them were talking about the

same types of activities. ASTAPHAN then responded by stating he is sexually interested in

children. Additionally, ASTAPHAN stated that his most desirable age group he was sexually

interested in were boys between the ages of 9 and 13 years old. During these chats,

ASTAPHAN admitted he has engaged in sex with minors in the past by meeting them on the

social networking and dating application “Grindr.” 7 The following is an excerpt of that

messaging chat exchange:



       Participant Name:                      Date:                          Message:

 ASTAPHAN                         March 16, 2018                   We need to plan a weekend
                                                                   of fun or just meet each other.
 UCA                              March 16, 2018                   What kind of perv u
                                                                   interested in getting into?
 ASTAPHAN                         March 16, 2018                   Tbh I like rawing fucking
                                                                   some teens or some 18 yo
 UCA                              March 17, 2018                   U name the age I’m down




       7
         Grindr is a geosocial networking mobile app geared towards gay and bisexual men,
designed to help them meet other men in their area. It runs on iOS and Android and is available
for download from the Apple App Store and Google Play, Grindr comes in both free and
subscription-based versions.
                                                 4
      Case 1:19-mj-00020-DAR Document 1-1 Filed 01/30/19 Page 5 of 18



ASTAPHAN                 April 3, 2018             Let’s meet one weekend
                                                   spend time hitting up Grindr.
                                                   I may have a boy that it 22
                                                   and 18 yo
ASTAPHAN                 April 4, 2018             Hey how are you doing

UCA                      April 4, 2018             Good. U?

ASTAPHAN                 April 4, 2018             Following up on when you
                                                   are usually free
UCA                      April 4, 2018             Would love to perv with ya
                                                   but think we r talking about
                                                   different type of perving.
                                                   Just my interests are a bit
                                                   different than most and def
                                                   dif than 20 yo dudes.
ASTAPHAN                 April 4, 2018             Oh meaning you are into
                                                   younger than that.

                                                   I am but those are harder to
                                                   find at times.
UCA                      April 4, 2018             Yeah ynger than 18. I
                                                   apologize if that offends u.
                                                   Not what I want to do at all.
ASTAPHAN                  April 4, 2018            Oh no it doesn’t

                                                   I get those so infrequently.
                                                   There are more extreme stuff
                                                   I am into that I can talk on
                                                   wickr about.
ASTAPHAN                 April 4, 2018             I am into younger, I think I
                                                   probably spoke about wanting
                                                   a perv bf or sub who would
                                                   want to raise their own but
                                                   that is my most extreme
                                                   interest.

                                                   Not sure if you are only into
                                                   teens, pre or whatever.
UCA                      April 4, 2018             I’m into most everything
                                                   from 15 and below.
ASTAPHAN                 April 4, 2018             15 and younger I would wish
                                                   for a slave boy from 12-15
UCA                      April 4, 2018             Shout at me tomorrow.



                                          5
           Case 1:19-mj-00020-DAR Document 1-1 Filed 01/30/19 Page 6 of 18



 ASTAPHAN                         April 4, 2018                   Ok. Then we are compatible.

 UCA                              April 9, 2018                   I feel bad. Feel like I got u
                                                                  into this and not what u really
                                                                  want. Am I wrong?
 ASTAPHAN                         April 9, 2018                   Tbh I am and I have done
                                                                  teens but only around 13.
                                                                  You didn’t get me into stuff.
                                                                  I fuck a family member to
                                                                  test my pervert side at times
                                                                  but he is older.

                                                                  But like I said before I
                                                                  somewhat speak in tongues
                                                                  because I don’t like writing
                                                                  too much stuff online and
                                                                  prefer meeting face to face.
 ASTAPHAN                         April 9, 2018                   And Grindr is hit or miss
                                                                  soon getting 13-15 but ideal
                                                                  aoa8 is 9-13


       In July 2018, the UC, using the pedophile account, told ASTAPHAN that another

individual who also has a sexual interest in children was coming to the Washington, D.C. area to

attend a child sex party. While discussing the party, the UCA provided ASTAPHAN the UCA’s

Wickr account used by the UC CSTC.

       On July 29, 2018, ASTAPHAN contacted the UC CSTC inquiring about the alleged child

sex party that he was told about by the UCA using the pedophile account. The UC CSTC told

ASTAPHAN what the parties consisted of, and they were not normal type of parties.

ASTAPHAN told the UC CSTC that he understood what type of parties these were and that he

was interested in sex without condoms, also known as “bareback” sex, boys in speedos, boys

between the ages of 10 and 13 years old, and a child who could “bottom,” i.e., be anally




       8
           “AOA” is an acronym for “age of attraction.”
                                                  6
           Case 1:19-mj-00020-DAR Document 1-1 Filed 01/30/19 Page 7 of 18



penetrated. The UC CSTC provided ASTAPHAN a price guide brochure9 for the party.

ASTAPHAN responded that he did not need any of the options including a hotel since he lives in

the commuting area. ASTAPHAN and the UC CSTC agreed that ASTAPHAN could reserve a

package that provides dinner, drinks, and sex with a child for $250. The following is a summary

of the chats between ASTAPHAN and the UC CSTC on Wickr:



       Participant Name:                      Date:                          Message:

 ASTAPHAN                         July 29, 2018                    Hey, I heard about from
                                                                   [UCA’s screen name,
                                                                   redacted herein]
 UC CSTC                          July 19, 2018                    Are you wanting to come to
                                                                   party? What can I do for
                                                                   you?
 ASTAPHAN                         July 30, 2018                    Yeah I would want to come
                                                                   to the party.
 UC CSTC                          July 30, 2018                    Has [UCA] told you what
                                                                   type of partys these are?
 ASTAPHAN                         July 30, 2018                    Yes usually into bareback,
                                                                   boys in briefs or Speedos.
                                                                   Ideally into teens. Do I
                                                                   specify age?
 UC CSTC                          July 30, 2018                    BB is fine. Do you plan on
                                                                   sex with model? You specify
                                                                   floor.10 Our models range
                                                                   from 7th floor to 15th floor.
                                                                   Our partys are discreet sex
                                                                   partys.
 ASTAPHAN                         July 30, 2018                    My ideal is 11 to 14 yes on
                                                                   sex are there other services
                                                                   and they are bottom?
 UC CSTC                          July 30, 2018                    Other services? What are you
                                                                   looking for?

       9
         The brochure is a UC created price guide. It consists of four options ranging in price
from $500 to $2955. Each option has various amenities and tours that the purchasing individual
believes they will get to participate in. All options include engaging in sexual acts with a minor
child.
       10
          “Floor” is a code used between the CSTC and ASTAPHAN to refer to the age of the
child.
                                                  7
        Case 1:19-mj-00020-DAR Document 1-1 Filed 01/30/19 Page 8 of 18



 ASTAPHAN                        July 30, 2018                   Tbh my interest more focus
                                                                 on kissing, rimming felching
                                                                 and bareback sex.
 UC CSTC                         July 30, 2018                   Clients can kiss and do all
                                                                 you request.
 ASTAPHAN                        July 30, 2018                   Oh by the way this would be
                                                                 for a boy
 ASTAPHAN                        July 31, 2018                   When is the next party?

 UC CSTC                         July 31, 2018                   We have party August 23-24-
                                                                 25. We offer packages that
                                                                 have hotel party and activity
                                                                 with it.
 ASTAPHAN                        July 31, 2018                   I am 1 hour away from DC.

 UC CSTC                         August 1, 2018                  The UC CSTC sent
                                                                 ASTAPHAN a price guide for
                                                                 various party packages that
                                                                 included sex with minor
                                                                 children.
 ASTAPHAN                        August 1, 2018                  Ok, since this is my first time
                                                                 I probably would seek the one
                                                                 night but in the future may
                                                                 desire trying other options

                                                                 Also What type of models are
                                                                 available in the 10 to 13
 UC CSTC                         August 1, 2018                  We have several models 10-
                                                                 13. Would you like to
                                                                 reserve 10th floor model?
 ASTAPHAN                        August 2, 2018                  Yes



       Between August 2018 and January 2019, ASTAPHAN continually contacted the UCA’s

pedophile account about the UC CSTC. Additionally, ASTAPHAN contacted the UC CSTC on

multiple occasions asking for information about upcoming child sex parties.

       In December 2018, the UC CSTC informed ASTAPHAN that the company and the

children were in Los Angeles for New Year’s Eve but will be back to the Washington, D.C. area




                                                 8
        Case 1:19-mj-00020-DAR Document 1-1 Filed 01/30/19 Page 9 of 18



in January 2019. ASTAPHAN asked that he be told when the UC CSTC arrives back to the

Washington, D.C. area.

       In January 2019, the UC CSTC informed ASTAPHAN they were back in Washington,

D.C. and the company would not have “parties” any longer due to the immigration policy in the

United States and were unable to have new models travel to the United States. Instead of child

sex parties, the UC CSTC would host “date nights;” nights in which clients can engage in

various sex chosen by the client with a minor during a one-hour block.

       On January 15, 2019, the UC CSTC provided ASTAPHAN approximately five different

dates that the UC USTC would make children available for sex, indicating different dates for the

availability of particular young girls and young boys. ASTAPHAN responded by choosing

January 29, 2019, the first day that minor male children were being offered for sex to clients.

ASTAPHAN stated he wanted to engage in anal sex with a male child between the ages of 11

and 13 years old.

      On January 17, 2019, the UC CSTC provided ASTAPHAN a range in prices for engaging

in sex with minors for one hour. The prices ranged from $150 - $375 depending on the time of

day of the meet and the type of sexual acts in which the client preferred to engage with the minor

boy. The price to engage in sex with a minor was cheaper if the client chose earlier times in the

day to meet the child. As the times got later into the evening, the more “in demand” times, the

cost was greater. The following is a summary of the chats between ASTAPHAN and the UC

CSTC on Wickr.

       Participant Name:                       Date:                          Message:

 ASTAPHAN                         December 11, 2018                Hey any events haven’t heard
                                                                   from you guys since
                                                                   September fell thru



                                                 9
    Case 1:19-mj-00020-DAR Document 1-1 Filed 01/30/19 Page 10 of 18



UC CSTC                        December 13, 2018              Sorry for such long delay.
                                                              Our company has not been
                                                              able to get new models into
                                                              America. We still have a few
                                                              models working if you still
                                                              like date.
ASTAPHAN                       December 22, 2018              Hey I spoke with [UCA] and
                                                              you may have something
                                                              available for DC area or not.
UC CSTC                        December 24, 2018              Yes we have models in DC in
                                                              January. Which model and
                                                              floor did you want to see?
ASTAPHAN                       December 25, 2018              B floor 1111

UC CSTC                        December 25, 2018              Ok. Good. We have b on
                                                              floor you like.
ASTAPHAN                       December 27, 2018              Ok get back to me on an
                                                              estimated time so I know to
                                                              block it off.
UC CSTC                        January 12, 2019               Clients we and are models are
                                                              back on east coast. We now
                                                              offer date nights because we
                                                              no have enough models for
                                                              big party. Date nights are for
                                                              1 hour dates.
ASTAPHAN                       January 12, 2019               Only available Saturday next
                                                              week?
UC CSTC                        January 12, 2019               No. Saturday first day back
                                                              for models working.
UC CSTC                        January 15, 2019               Our schedule is follow.
                                                              Saturday 19 – girl models
                                                              Tuesday 22 – girls
                                                              Wednesday 23 – girls
                                                              Tuesday 29 – boy models
                                                              Wednesday 30 – boy models
                                                              These are dates for date night
                                                              with model.
                                                              We have 4 female models
                                                              working between the 11 and
                                                              16 floors and 5 boy models
                                                              working on 9 to 15 floors.
ASTAPHAN                       January 15, 2019               What times are available on
                                                              Tuesday 11-13 floors.


    11
         Based on the code used, the UCA understood this to mean an 11-year-old boy.
                                             10
       Case 1:19-mj-00020-DAR Document 1-1 Filed 01/30/19 Page 11 of 18



                                                                Tuesday 29th b
 UC CSTC                        January 15, 2019                We have no reservations for
                                                                that day yet. We have 1
                                                                model on floor you request.
                                                                Model is 11 floor. Other
                                                                models are 9 14 15 floors.
 ASTAPHAN                       January 15, 2019                I will most likely need a time
                                                                at evening as your hotel
                                                                location will determine my
                                                                availability.

                                                                Bareback bottom as well.
                                                                11/14 are fine with me.
 ASTAPHAN                       January 17, 2019                Is around 7 pm open?

 UC CSTC                        January 17, 2019                7 is open for date with model
                                                                on 11 floor. Price for 7 is
                                                                donation12 of $300. Donation
                                                                for times are
                                                                2-3 150
                                                                3-4 150
                                                                4-5 175
                                                                5-6 200
                                                                6-7 300
                                                                7-8 325
                                                                8-1am 350
                                                                Please confirm all is ok and
                                                                we reserve your time and
                                                                model.
 UC CSTC                        January 18, 2019                We have clients asking about
                                                                Tuesday date night. We no
                                                                hear from you to confirm you
                                                                time and price.
 ASTAPHAN                       January 18, 2019                What is available for 7 pm.
                                                                My apologies I forgot to reply
                                                                promptly.
 UC CSTC                        January 18, 2019                We still have model on 11
                                                                floor at 7 like you wanted.
                                                                Price for model to bottom is
                                                                donation of $325. 1 hour.13
 ASTAPHAN                       January 18, 2019                Ok confirm at 7 pm for 11th
                                                                floor Tuesday

       12
          “Donation” is slang, or code, to mean payment.
       13
          The UCA understood this to mean that at 7 p.m. an 11-year-old boy was available for
one hour to be anally penetrated for the cost of $325.
                                              11
       Case 1:19-mj-00020-DAR Document 1-1 Filed 01/30/19 Page 12 of 18




       Between on or about January 23 through January 28, 2019, ASTAPHAN chatted with the

UC pedophile account and acknowledged his sexual attraction to minor children and the fact the

he knew the illegality of such acts. The following is a summary of the chats between

ASTAPHAN and the UC from his pedophile account:

            Participant:                      Date:                          Message:

 ASTAPHAN                        01/23/2019                       Work and being a nervous
                                                                  wreck will make me fat.
                                                                  How did you get over your
                                                                  own nervous behavior
                                                                  Well with meeting these
                                                                  people for your first time
 UCA                             01/23/2019                       I got introduced by an old
                                                                  timer me 1st. I knew he was
                                                                  ok.
                                                                  I don’t want you to be all
                                                                  stressed out. That ain’t fun.
 ASTAPHAN                        01/23/2019                       Ah but you at least met him
                                                                  ahead of time. Imagine from
                                                                  my side lol.
 UCA                             01/23/2019                       I met Paul on tribe.14 I never
                                                                  met him before the night of
                                                                  the party.
                                                                  Do you not want to go? I
                                                                  mean don’t feel like you have
                                                                  to. I told u that way back
                                                                  when we met online. It’s a
                                                                  good time. Bit def a different
                                                                  type of fun.
 ASTAPHAN                        01/23/2019                       Yeah you did. Sometimes I
                                                                  am just over thinking. From
                                                                  entrap ment to mini
                                                                  rollarcoaster.
 UCA                             01/23/2019                       I’m not fbi obviously so I’m
                                                                  not entrapping u. I want to
                                                                  have a good time. All I’m
                                                                  looking for.

       14
          Tribe was a publicly available website, www.tribe.net, that permitted users to post,
store, and share images of children being sexually exploited. Tribe has since been taken offline.
                                               12
       Case 1:19-mj-00020-DAR Document 1-1 Filed 01/30/19 Page 13 of 18



 ASTAPHAN                        01/23/2019                       No matter what I do now
                                                                  which age I go after from
                                                                  older to yung I always am
                                                                  drawn back to yung.
                                                                  Although I have play with all
                                                                  ages.


       On or about January 28, 2019, the UC CSTC messaged ASTAPHAN and provided the

exact hotel and address that the alleged sexual encounter with the child would be taking place

and to arrive early to make the “donation.” ASTAPHAN asked the UC CSTC what time was

considered early, and he was told 6:45 p.m. ASTAPHAN confirmed.

       On January 29, 2019, ASTAPHAN messaged the UC at his pedophile account and

discussed the possibility of changing their reservation from 7:00 p.m. to 5:00-6:00 p.m. due to

government workers being granted a two-hour early dismissal from work in the Washington,

D.C. area due to inclement weather. During this chat, ASTAPHAN and the UC, using the

pedophile account, discussed the availability of earlier times with the UC CSTC. The following

is a summary of the chats between ASTAPHAN and both of the UCA accounts, the UC

pedophile account and the UC CSTC account:

 Participant:                    Date:                            Message:

 ASTAPHAN                        01/29/2018                       What time are you planning
                                                                  on arriving
                                                                  Hmm. Government is
                                                                  releasing workers early today
 UCA                             01/29/2019                       They said to show up early so
                                                                  I guess 630 645 or so.
                                                                  I thought the government
                                                                  workers was back to work
                                                                  after this weekend. Hows
                                                                  that affect us any? Am I
                                                                  missing something?
 ASTAPHAN                        01/29/2019                       Weather




                                               13
       Case 1:19-mj-00020-DAR Document 1-1 Filed 01/30/19 Page 14 of 18



 UCA                             01/29/2019                      What time u getr off work?
                                                                 We can always see what’s
                                                                 available to move it up.
                                                                 What time u thinking. U text
                                                                 them or me?
 ASTAPHAN                        01/29/2019                      Well I probably could get out
                                                                 around 5 or 6.
 UC CSTC to ASTAPHAN             01/29/2019                      [UCA] wants to know if you
                                                                 two can change reservation
                                                                 time. Maybe 5 or 6 instead of
                                                                 7. We have 5 available but
                                                                 no have 6 available. I don’t
                                                                 change unless you say
 UCA to ASTAPHAN                 01/29/2019                      I messaged them and they
                                                                 said 5 is open. But couldn’t
                                                                 do 6.
 ASTAPHAN to UC CSTC             01/29/2019                      I can make 5 pm
                                                                 The donation amount change
                                                                 with time?
 UC CSTC to ASTAPHAN             01/29/2019                      It’s 300 donation for full sex
                                                                 with model for this time.
                                                                 Both model to bottom and
                                                                 suck. If you want just suck
                                                                 it’s less donation.
 ASTAPHAN to UCA                 01/29/2019                      Do I meet with you before or
                                                                 at the place?
                                                                 I messaged them as well
                                                                 asking for 5 pm.
 UCA                             01/29/2019                      Let’s meet in the lobby and
                                                                 wait for them.


       On January 29, 2019, HSI Washington, D.C. child exploitation group conducted an

undercover operation at the hotel location at which ASTAPHAN had planned to meet the child

sex trafficking company to engage in sexual activity with an 11-year-old boy at 5:00 p.m. At

approximately 4:26 p.m., ASTAPHAN texted the UCA and said he was about 10 minutes away

from the hotel. The UCA was already sitting in the lobby of the hotel and told ASTAPHAN that

he could be recognized by the length of this beard. As ASTAPHAN entered the hotel at




                                              14
       Case 1:19-mj-00020-DAR Document 1-1 Filed 01/30/19 Page 15 of 18



approximately 4:37 p.m, he walked over to the UCA and introduced himself as “Yan,” the name

he used when speaking the UCA during the chats.

       ASTAPHAN and the UCA spoke on the couch while the two waited for the other HSI

UCA who was playing the role of the representative of the CSTC. At approximately 4:39 p.m,

the UCA playing the role of the representative of the CSTC walked in and introduced herself the

the UCA playing a pedophile and ASTAPHAN. She requested that both ASTAPHAN and the

UC pedophile follow her to a more private area of the lobby. The UC CSTC representative

discussed what activity was not permitted with the models, to include urination and defecation or

striking or hitting of the children by clients. The UC CSTC representative stated she wanted to

make sure the UC pedophile and ASTAPHAN were sent to the correct rooms. The UC CSTC

asked the UC pedophile what child and service he “ordered” from the UC CSTC. The UC

pedophile stated he asked for a 9-year-old child. The UC CSTC representative stated the

“donation” would be $300 and that client could perform both oral and anal sex were for that

price. The UC pedophile stated he wanted both and handed the UC CSTC representative $300.

       The UC CSTC asked ASTAPHAN what child he ordered. ASTAPHAN stated he asked

for an 11-year-old child. The UC CSTC asked what did he want to do with the child and

ASTAPHAN stated “both.” The UC CSTC confirmed if ASTAPHAN wanted to pay to perform

both oral and anal sex on the child, and ASTAPHAN stated “yes” and handed the UC CSTC a

while envelope. The UC CSTC opened the envelope observed the money inside.

       At this time, the UC CSTC signaled to the HSI arrest team that the transaction was

complete, and she told the UC pedophile and ASTAPHAN that she had to go to the hotel rooms

to see if the children were ready. She indicated she would be back to the lobby shortly. As the

UC CSTC representative left the area the UC pedophile asked ASTAPHAN if he was excited.



                                               15
       Case 1:19-mj-00020-DAR Document 1-1 Filed 01/30/19 Page 16 of 18



ASTAPHAN stated he was. The UC pedophile asked ASTAPHAN if he had done this before

and ASTAPHAN stated, “to be honest I have.” At that time, ASTAPHAN and the UC pedophile

were taken into custody.

       During the search of ASTAPHAN at the hotel, HSI agents found and seized the

following items:

               1. Black Cock Ring

               2. Spray Lubrication

               3. Jungle Juice Platinum Odorizer15

               4. OnePlus Cell Phone

       HSI agents also entered into evidence the white envelope containing $300 cash handed to

the UC CSTC during the transaction.

       ASTAPHAN was subsequently transported by Metropolitan Police Department of the

District of Columbia (MPDC) uniformed officers to the First District station for further

processing.

       On January 29, 2019, at approximately 5:50 p.m., ASTAPHAN was escorted from a

holding cell to an interview room, where HSI Special Agents s J. Collins and R. Abruzzese

introduced themselves to ASTAPHAN, advised ASTAPHAN that he was under arrest, and

collected basic biographical and booking data from ASTAPHAN. ASTAPHAN identified

himself as Raymond Jan Sheldon Christopher Astaphan. At approximately 6:12 p.m.,

ASTAPHAN was read his Miranda warnings in the English language from a pre-printed form.




       15
           Jungle Juice Platinum Odorizer is believed to a sexual enhancing drug that belongs to
the nitrate family and also known by their street name, “poppers.” However, agents have not
tested the substance or looked further into its contents.
                                               16
        Case 1:19-mj-00020-DAR Document 1-1 Filed 01/30/19 Page 17 of 18



ASTAPHAN indicated he understood each of his rights and invoked his right to have an attorney

present during questioning.

       C. Prior Identification of ASTAPHAN by HSI.

       Identifying information learned by HSI at booking of ASTAPHAN corresponded to that

learned during its investigation into ASTAPHAN. That investigation yielded the following

information:

       On or about July 31, 2018, the UCA issued a summons on Kik Interactive for subscriber

information an IP logs for the username “kinkygayperv.” On or about August 1, 2018, Kik

Interactive provided the following/ information in their return:

       First Name:     K

       Last Name:      Gperv

       Email:          pervsadodom@gmail.com

       Registration: 2017/12/06

       IP Address:     73.87.80.616

       On or about August 2, 2018, the UCA issued a summons on Comcast for subscriber

information for IP address 73.87.80.617 that Kik Interactive provided, as list above. On or

August 6, 2018, Comcast provided the following information in their return:

       Subscriber Name:        Jan Astaphan

       Service Address:

       Subscriber Phone:



       16
            It should be noted that Kik Interactive provided numerous IP logs, not just the one that
is listed above.
         17
            It should be noted that the UCA requested subscriber information for approximately
three other IP addresses and Comcast could not provide any information due to the IP addresses
being assigned to Xfinity WIFI.
                                                 17
          Case 1:19-mj-00020-DAR Document 1-1 Filed 01/30/19 Page 18 of 18



          E-mail User Ids:      jastaphan@comcast.net

          On August 3, 2018, SA Jeff Collins issued a summons on T-Mobile, the owner of the

telephone number, (XXX) XXX-XXXX, that ASTAPHAN used to message the UC pedophile

account. On or about August 6, 2018, T-Mobile provided the following information in their

return:

          Subscriber Name:      Jan Astaphan

          Subscriber Address:

          Activation Date:      11/26/2008

          In August 2018, HSI agents conducted law enforcement queries of ASTAPHAN in

various databases, one being the Department of Motor Vehicles (“DMV”). When comparing the

photograph provided by the DMV and the photographs that are on “pervyguy80’s” profile page

on Website A, it appears ASTAPHAN is the same individual as “pervyguy80.”

                                                    Respectfully submitted,


                                                    _________________________________
                                                    Jeffrey Collins
                                                    Special Agent
                                                    HIS


Subscribed and sworn to before me
on this _________ day of January, 2019.


____________________________________
DEBORAH A. ROBINSON
UNITED STATES MAGISTRATE JUDGE




                                               18
